Citation Nr: 0732700	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  03-26 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected headaches associated with 
degenerative joint disease of the cervical spine, status post 
neck injury.

2.  Entitlement to a compensable disability rating for 
service-connected venereal warts.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to March 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that granted service connection for headaches 
associated with degenerative joint disease of the cervical 
spine, status post neck injury, assigning a 10 percent 
disability rating, and denied an increased rating for 
venereal warts.

In an October 2004 rating decision, the RO granted an 
increased disability rating for headaches associated with 
degenerative joint disease of the cervical spine, status post 
neck injury, and assigned a 50 percent disability rating.


FINDINGS OF FACT

1.  The veteran's service-connected headaches associated with 
degenerative joint disease of the cervical spine, status post 
neck injury, are manifested by very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

2.  The veteran's service-connected venereal warts are 
manifested by two dark, pigmented, flat lesions that appeared 
to be wart-like with evidence of disfigurement measuring 4 to 
5 mm by 2 mm.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 50 percent for the service-connected headaches 
associated with degenerative joint disease of the cervical 
spine, status post neck injury, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Codes 8199-8100 (2007).

2.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected venereal warts 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7819 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2007); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in June 2002 and October 2003.  The 
veteran was told of the requirements to successfully 
establish an increased rating, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The timing and 
content of these letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  The veteran stated in March 2006 
that he had no other information or evidence to submit.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  The veteran underwent VA 
examinations in August 2002, August 2004 and January 2007.  
The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

A.  Headaches

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

The veteran's service-connected headaches associated with 
degenerative joint disease of the cervical spine, status post 
neck injury, is rated as analogous to migraine headaches 
under Diagnostic Codes 8199-8100.  A designation of 
Diagnostic Code 8199 reflects that the disability is a 
condition not specifically listed in the Rating Schedule, and 
hyphenation with 8100 indicates that the disability has been 
rated as analogous to migraines.  See 38 C.F.R. §§ 4.20, 
4.27.

Under Diagnostic Code 8100, which is the only diagnostic code 
for headaches, a 50 percent evaluation is assigned for very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
evaluation is assigned for characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 10 percent evaluation is assigned for 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A no percent evaluation is 
warranted for migraines "[w]ith less frequent attacks."  38 
C.F.R. § 4.124a, Diagnostic Code 8100.

After a careful review of the evidence of record, the Board 
has determined that a higher rating is not warranted.  The 
veteran is seeking an evaluation in excess of 50 percent for 
his service-connected headaches; however, 50 percent is the 
maximum schedular evaluation provided for migraine headaches 
under Diagnostic Code 8100.

The Board has reviewed other Diagnostic Codes and found none 
for application.  Diagnostic Code 8100 is the only code that 
specifically rates headaches.  In addition, the veteran's 
headaches associated with degenerative joint disease of the 
cervical spine, status post neck injury, have been found to 
be caused by his service-connected neck injury and was not 
shown to cause any other disabilities.  See VA examinations 
dated August 2004 and January 2007.  Therefore, no other 
diagnostic code is applicable.  An initial evaluation in 
excess of 50 percent for service-connected headaches 
associated with degenerative joint disease of the cervical 
spine, status post neck injury, would not be for application 
in this case.

Finally, the RO adjudicated the issue of entitlement to an 
extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  The RO 
found that referral for extraschedular consideration was not 
warranted in this case.  The Board agrees.

The evidence does not show that there is such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The record shows that the veteran has not been hospitalized 
for treatment of his headaches.  In addition, although the 
record does show that the veteran is unable to work, he 
attributed his inability to work to the pain in his arms and 
weakness in his arms and legs, and not to his headaches.  The 
record does not show that he has any symptoms outside of the 
rating criteria for headaches for which he is not being 
compensated.  It must be emphasized that the disability 
ratings are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1).

B.  Venereal warts

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected venereal warts have been 
rated as noncompensable by the RO under the provisions of 
Diagnostic Code 7819.  38 C.F.R. § 4.118.

Diagnostic Code 7819 pertaining to benign skin neoplasms are 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
7805), or dermatitis (Diagnostic Code 7806), depending on the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7819.

In August 2002, the veteran was afforded a VA examination.  
Physical examination revealed normal and healthy genitalia.  
There were no active warts seen.  There was a tiny 3mm scar 
on the dorsum of the shaft of the penis about an inch and a 
half behind the glands.  It looked like a very tiny bunch of 
grapes.  There was no inflammation, weeping, pain, or other 
symptoms that could be identified.  The examiner stated that 
it could be a residual of a previous venereal wart, but it 
appeared to be a benign, non-disabling, non-disfiguring scar.  
The examiner concluded that there were no venereal warts 
found and the penile scar that was found was tiny and may 
represent a non-symptomatic residual.

In August 2004, the veteran was again afforded a VA 
examination.  The claims file was reviewed.  Physical 
examination revealed two very small hyperpigmented papules.  
Less than 1 percent of the body and zero percent of the 
exposed body was affected.  There was no evidence of 
significant venereal warts and the veteran was not using any 
treatment for such.  There was no scarring or disfigurement 
found.  

In January 2007, the veteran was afforded another VA 
examination.  The claims file was reviewed.  Physical 
examination revealed two dark, pigmented, flat lesions that 
appeared to be wart-like on the penile shaft.  They did not 
appear to have a deleterious affect on the veteran.  The 
veteran was diagnosed as having two venereal warts, 4 to 5 mm 
by 2 mm on the penile shaft with evidence of disfigurement.

After review of the evidence of record, the Board finds that 
a compensable rating is not warranted.  Diagnostic Code 7800 
is inapplicable because the head, face, and neck are not 
implicated.  Diagnostic Code 7801 is also inapplicable as it 
pertains to scars, other than those on the head, face, or 
neck, that are deep or that cause limited motion.  The 
veteran's scars have not been shown to be deep and limitation 
of motion due to scars has not been shown or alleged.

Similarly, a compensable evaluation under Diagnostic Code 
7802 is inapplicable.  Under Diagnostic Code 7802, scars, 
other than those on the head, face, or neck, that are 
superficial and that do not cause limited motion warrant a 
maximum evaluation of 10 percent when the scars cover an area 
or areas of 144 square inches (929 sq. cm.) or greater.  At 
the time of the January 2007 examination, the veteran's scars 
measured only 4 to 5 mm by 2 mm.  Therefore, a compensable 
rating is not warranted under Diagnostic Code 7802.

Diagnostic Code 7803 is inapplicable as it pertains to 
superficial, unstable scars.  The veteran's scars have not 
been shown to be unstable.  

Likewise, Diagnostic Code 7804 is not relevant to the present 
situation because it pertains to superficial scars that are 
painful on examination.  Painful scars are not reflected by 
the evidence.  Finally, a compensable rating is not warranted 
under Diagnostic Code 7805.  Diagnostic Code 7805 comprehends 
"other" scars that are to be rated based on limitation of 
function of affected part.  No limitation of function 
resulting from venereal warts has been shown.

For the reasons stated above, the preponderance of the 
evidence is against a compensable rating for the veteran's 
venereal warts.  Thus, the benefit-of-the doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for service-connected headaches associated with 
degenerative joint disease of the cervical spine, status post 
neck injury, is denied.

Entitlement to a compensable disability rating for service-
connected venereal warts is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


